DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                  PLAZA EAST ASSOCIATION, INC.,
                            Appellant,

                                   v.

                       GERALD E. MARCIAL,
                            Appellee.

                             No. 4D17-3567

                             [May 17, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No. CACE 16-
022801(08).

  Darrin Gursky and Carolina Sznajderman Sheir of Gursky Ragan, P.A.,
Miami, for appellant.

  Kevin M. Kennedy of Kevin M. Kennedy, P.A., Davie, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and KLINGENSMITH, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.